Citation Nr: 0001884	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  97-18 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE


Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION


The veteran had active military service from July 1953 to 
June 1955, and from April 1969 to March 1971, to include 
service in Vietnam.  The veteran died on October [redacted], 1992.  
The appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating decision from the 
Phoenix, Arizona Department of Veterans Affairs (VA) Regional 
Office (RO).  

At the time of the veteran's death, a claim was pending as he 
had perfected an appeal of service connection for chronic 
lung disease.  Subsequent to the veteran's death, the 
appellant filed a VA form 21-534.  That form is, according to 
its title, an application for dependency and indemnity 
compensation (DIC), including accrued benefits and death 
compensation where applicable.  Therefore, a claim for 
dependency and indemnity compensation is also taken as a 
claim for accrued benefits.  By statute, the appellant takes 
the veteran's claim as it stood on the date of his death.  
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  It 
does not appear that the RO adjudicated the claim of accrued 
benefits in connection with the appellant's original claim.  
Herein below the Board reopens the appellant's claim of 
service connection for the cause of the veteran's death claim 
and finds it to be well grounded, then remanding it for 
further development.  Accordingly, the Board refers the issue 
of accrued benefits to the RO for consideration and action 
accordingly.



FINDINGS OF FACT

1.  The RO denied service connection for the cause of the 
veteran's death in a rating decision issued in March 1994.  
The RO notified the appellant of that decision by letter 
dated May 3, 1994; the appellant did not appeal.  

2.  The evidence submitted since the March 1994 rating 
decision bears directly and substantially upon the issue at 
hand, and because it is neither duplicative nor cumulative, 
and is so significant, it must be considered in order to 
fairly decide the merits of the claim.  

3.  The claim of entitlement to service connection for the 
cause of the veteran's death is supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.  


CONCLUSIONS OF LAW

1.  Evidence received since the final March 1994 
determination wherein the RO denied the claim of service 
connection for the cause of the veteran's death is new and 
material, and the appellant's claim for those benefits is 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (1999).  

2.  The claim of entitlement to service connection for the 
cause of the veteran's death is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record prior to the March 1994 
rating decision wherein the RO denied the claim of service 
connection for the cause of the veteran's death is reported 
below.

Service medical records show no complaints or diagnoses of a 
pulmonary disorder at the veteran's enlistment examination in 
January 1969.  The veteran's pulmonary and cardiovascular 
systems were reported as normal.  

The separation examination report dated February 1971 shows 
that the veteran's pulmonary and cardiovascular systems were 
normal.  Results of an x-ray examination were noted to be 
within normal limits.  Subsequent medical records during the 
veteran's Naval Reserve service are negative for any 
pulmonary or vascular system disorders. 

Private medical evidence reflects that the veteran was 
hospitalized in February 1988 for a complaint of shortness of 
breath.  The hospital report indicates that the veteran had 
been exposed to Agent Orange while in Vietnam.  A pulmonary 
lesion was noted and biopsied.  The pathology report reflects 
diagnoses of lymph node highly suspicious for 
coccidioidomycosis; and partial resection of the right upper 
lobe showing coccidioidomycosis, interstitial fibrosis and 
emphysematous changes.   

In a May 1988 statement, W. Weese, M.D., referred the veteran 
to the VA in regard to his pulmonary disease.  Dr. Weese 
asked for any comments that the VA physician might have 
regarding the etiologic role of Agent Orange in the veteran's 
interstitial fibrosis. 


The veteran filed an application for compensation or pension 
in May 1988 citing lung disease that was reported to have 
begun in 1975.  The RO denied entitlement to service 
connection for chronic obstructive pulmonary disease in a 
rating decision dated in April 1989.  The RO determined that 
while the veteran had a current diagnosis of chronic 
obstructive pulmonary disease and coccidioidomycosis there 
was no finding of any link to service.  The veteran appealed.

In a May 1989 statement, Dr. Weese noted, in part, that the 
etiology of the veteran's pulmonary fibrosis was not known 
but "perhaps" it was related to Agent Orange exposure 20 
years earlier. 

The veteran provided testimony at a personal hearing held in 
December 1989.  At the hearing, the veteran's representative 
specifically referred to a medical opinion, dated December 
11, 1989, from Dr. William Weese regarding the connection 
between the veteran's then current diagnoses of interstitial 
pulmonary fibrosis with emphysematous changes and Agent 
Orange exposure.  Transcript, p 1.  The representative 
indicated that he believed the doctor's statement to be 
contained in the claims folder.  However, this was not 
confirmed at the hearing.  

The veteran died on October [redacted], 1992.  The death certificate 
lists the immediate cause of death as pulmonary embolism 
(massive), due to or as a consequence of phlebitis in the 
left leg, due to or as a consequence of diffuse interstitial 
pulmonary fibrosis with chronic respiratory failure.  

The appellant filed an application for DIC in November 1992 
claiming the cause of the veteran's death was due to service-
connected exposure to Agent Orange.  The RO denied the 
appellant's claim in an unappealed rating decision dated 
March 1994.  The RO determined that the available scientific 
and medical evidence did not support the conclusion that the 
veteran's condition was associated with herbicide exposure.  
The appellant was notified of that decision by letter dated 
May 3, 1994.  The appellant did not appeal within one year 
and that rating decision became final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.  

In a report of X-ray interpretation dated in April 1979, 
which appears to have been submitted after the March 1994 
rating decision, it was noted that there were findings 
suggesting minimal interstitial fibrosis in a 1975 study 
film.  Also received was a copy of an application for 
disability payments under the Agent Orange Veteran Payment 
Program completed by the veteran indicating that he had 
served in Vietnam with the Navy's Mobile Construction 
Battalion (MCB) FIVE  from February 26 to September 27, 197.  
He reported that his duty assignment had involved 
constructing military/naval bases and that spraying had been 
required at all sites.  The veteran also listed the various 
areas in which he served.  It appears that the veteran and 
appellant as his survivor were awarded limited monetary 
benefits under the program.   

The appellant filed an application to reopen the claim of 
service connection for the cause of the veteran's death in 
July 1996.  Accompanying the application was a copy of a 
medical opinion rendered by Dr. William C. Weese, dated 
December 11, 1989.  Dr. Weese indicated that the veteran had 
been in his care since January 1988.  The diagnoses were 
coccidioidomycosis and interstitial pulmonary fibrosis with 
emphysematous changes.  Dr. Weese opined that, "[a]lthough 
we cannot prove the etiology of the fibrosis with certainty, 
it is highly probable that the disease relates to exposure to 
Agent-Orange during his military service in Vietnam."  

The appellant also submitted a copy of the autopsy report 
showing that the relevant pathologic diagnoses were 
thrombosis of the left popliteal vein, bilateral pulmonary 
thromboembolism,; and pulmonary fibrosis, panlobular 
emphysema, bronchopneumonia, and absent right upper lobe.  A 
summary report indicates that the veteran's death could most 
reasonably be attributed to a massive bilateral pulmonary 
thromboembolism, noting that the veteran had clinically 
documented deep venous thrombosis and that thrombus was 
identified in the left popliteal vein at autopsy.  Factors 
predisposing to the development of deep venous thrombosis 
were noted to be endothelial or vascular injury, 
hypercoagulable states, and venous stasis.  It was noted that 
the veteran had required continuous oxygen supplementation 
and that he likely was not very active, thus predisposing him 
to deep venous thrombosis on the basis of venous stasis.  The 
reporting physician noted that the veteran had a history of 
exposure to Agent Orange in Vietnam; that there were no 
autopsy findings that could be directly linked to exposure to 
Agent Orange; and that there had been numerous studies of 
humans exposed to dioxin.  It was reported that the results 
had been equivocal and that only chloracne undisputedly 
resulted from exposure.  It was further stated that studies 
of veterans exposed to Agent Orange had not been supportive 
of an association between dioxin exposure and increased 
mortality. 

In a rating decision dated in December 1996 the RO denied the 
appellant's application to reopen the claim for service 
connection for cause of death.  The RO determined that 
evidence submitted in support of reopening the claim was not 
new and material and had been previously considered.  The 
appellant timely filed a Notice of Disagreement.

The appellant provided testimony at a personal hearing held 
in May 1997.  The appellant testified that immediately 
following the veteran's separation from service in 1971, he 
developed a fibrosis in the lung.  The appellant further 
testified that the veteran told her that he was constantly 
exposed to spraying and burning in Vietnam.  

Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c);  
38 C.F.R. § 20.1103.  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
the VA as to conclusions based on the evidence on file at the 
time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).  A final and binding agency 
decision shall not be subject to revision on the same factual 
basis except by duly constituted appellate authorities or 
except as provided in § 3.105 of this part.  38 C.F.R. 
§ 3.104(a).  

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a) (1999).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).  

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. §3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well-grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  See Elkins v. 
West, 12 Vet. App. 209, 218-219 (1999).  

The Court noted in Elkins and Winters v. West, 12 Vet. 
App. 203 (1999) that by the ruling in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), the Federal Circuit Court 
"effectively decoupled" the determinations of new and 
material evidence and well-groundedness.

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and if appropriate, 
evaluating the claim on the merits.  Elkins v. West, 12 Vet. 
App. 209 (1999); Winters v. West, 12 Vet. App. 203 (1999). 

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id. 

VA regulations pertaining to Agent Orange exposure, now 
expanded to include all herbicides used in Vietnam, provide 
that veterans who served on active duty in Vietnam during the 
Vietnam era and develop specified diseases are presumed to 
have been exposed to Agent Orange or similar herbicides.  See 
McCart v. West, 12 Vet. App. 164, 168 (1999).  The 
regulations also stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents.  The specified diseases are 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, non-Hodgkin's lymphoma, 
porphyria cutanea tarda, soft-tissue sarcoma, multiple 
myeloma, and respiratory cancers.  38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (1999).

In Combee v. Brown, the Federal Circuit held that when a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee v. Brown, in part Combee v. Principi, 4 Vet. App. 78 
(1993).  As such, the Board must not only determine whether 
the veteran had a disability which is recognized by VA as 
being etiologically related to prior exposure to herbicide 
agents that were used in Vietnam (see 38 C.F.R. § 3.309(e)), 
but must also determine whether his disability was the result 
of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303(d).  In other words, the fact that the veteran does not 
meet the requirements of 38 C.F.R. § 3.309 does not in and of 
itself preclude him from establishing service connection.  
Service connection may alternatively be established by way of 
proof of actual direct causation, showing exposure to Agent 
Orange during service and that it caused the claimed 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  
However, for direct service connection, where the dispositive 
issue involves a question of medical causation (such as 
whether a condition claimed is the result of active service 
in the military), then competent medical or other probative 
evidence is necessary to render the claim plausible or well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Analysis

The appellant seeks to reopen a claim of entitlement to 
service connection for the cause of the veteran's death.  The 
March 1994 rating decision is final based on the evidence of 
record at that time.  38 U.S.C.A. § 7104(c); 38 C.F.R. 
§ 20.1103.  

In the case at hand, the Board finds that evidence has been 
submitted which was not in the record at the time of the 
March 1994 rating decision.  This evidence includes a 
statement dated December 11, 1989 from Dr. William Weese and 
the veteran's autopsy report as well as appellant's testimony 
from a personal hearing conducted in May 1997.  Although 
there is earlier evidence from Dr. Weese suggesting a link 
between the veteran's interstitial fibrosis and claimed 
exposure to Agent Orange during service, the December 11 
statement is the only one that expresses any link as being 
"highly probable."  

The above-mentioned medical statement bears directly and 
substantially upon the issue being considered in this case: 
service connection for the cause of the veteran's death.  
Such evidence is significant and must be considered in order 
to fairly decide the merits of the claim.  In this regard, 
the Board notes that the December 1989 medical opinion 
relates the veteran's post-service pulmonary condition to 
service.  Dr. Weese opined that, "[a]lthough we cannot prove 
the etiology of the fibrosis with certainty, it is highly 
probable that the disease relates to exposure to Agent-Orange 
during his military service in Vietnam."  The specified 
basis of the prior denial of the claim by the RO was that 
there was no material evidence of a link between any post-
service pulmonary condition and the veteran's service.

The Board notes that while this medical opinion was referred 
to by the veteran's representative at the hearing in 1990, 
the opinion was not contained in the claims folder at that 
time and therefore, was not of record.  The representative's 
reference to it did not constitute competent medical 
evidence.  The Board therefore finds that new and material 
evidence has been received since the March 1994 rating 
decision, and the appellant's claim is therefore reopened.  
38 C.F.R. § 3.156(a).  

As the Board noted above, the Court recently announced a 
three-step test with respect to new and material cases.  
Under the new Elkins test, VA must first determine whether 
the appellant has submitted new and material evidence under 
38 C.F.R. § 3.156 to reopen the claim; and if so, VA must 
determine whether the claim is well-grounded based on a 
review of all the evidence of record; and lastly, if the 
claim is well-grounded, VA must proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist has been fulfilled.  Winters v. West, 12 Vet. App. 203 
(1999); Elkins v. West, 12 Vet. App. 209 (1999).

As new and material evidence has been submitted to reopen the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death, the first element has been 
met.  Accordingly, the Board's analysis must proceed 
to a determination of whether the appellant's reopened claim 
is well grounded.

The Board finds that the appellant has presented a well-
grounded claim within the meaning of 38 U.S.C.A. § 5107(a).  
The record shows medical evidence of a pulmonary condition.  
There is also the December 1989 medical opinion which links 
the veteran's pulmonary disease to claimed in-service 
herbicide exposure while the veteran served in the Republic 
of Vietnam.  See Cohen, supra, at 137.  Therefore, the Board 
finds that the appellant has presented a well-grounded claim 
of service connection for the cause of the veteran's death.  


ORDER

New and material evidence having been presented, the claim 
for service connection for the cause of the veteran's death 
is reopened.  The claim of service connection for the cause 
of the veteran's death is well grounded.  To this extent 
only, the appeal is granted.  


REMAND

Because the claim of entitlement to service connection for 
the cause of the veteran's death is well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

There is medical opinion on file relating the veteran's 
pulmonary condition to claimed Agent Orange exposure during 
service.  However, the basis for that opinion is unknown and 
it is noted that the physician who expressed the opinion (Dr. 
Weese) previously had been less positive regarding a 
relationship between Agent Orange and the development of 
pulmonary fibrosis.  Although the veteran's report of having 
been exposed to Agent Orange in Vietnam was accepted as 
credible to establish a well-grounded claim, that matter must 
now be developed in an attempt to obtain corroborating 
evidence.  Additionally, there appears to be additional 
medical evidence that should be obtained before the claim is 
decided.  Thus, the Board finds it necessary to remand the 
case for further development.  

1.  The appellant and her representative 
should be provided the opportunity to 
present any additional arguments or 
evidence in support of her claim.  
Additionally, the appellant should be 
asked to identify any additional medical 
records pertaining to the veteran's 
pulmonary condition, including but not 
limited to the names and addresses of all 
doctors, clinics and the like by which 
the veteran was examined or treated in 
the 1970s, when it appears that chest X-
rays first showed noteworthy findings, 
and thereafter until his death.  The RO 
should then attempt to obtain the records 
identified by the appellant, after 
obtaining any necessary authorization or 
medical releases.  Included should be any 
records from the Deer Lakes Medical 
Association pertaining to treatment of 
the veteran in about 1979 by P. Nicklas, 
M.D., any records from Joseph Mazzei, 
M.D., and the veteran's complete records 
from Dr. Weese and from Dr. Tom Linkous.  
All information obtained should be 
associated with the claims file.  

2.  The RO should contact Dr. Weese and 
ask him to explain his December 11, 1989 
statement that it is "highly possible" 
that the veteran's interstitial pulmonary 
fibrosis "relates" to Agent Orange 
exposure in Vietnam.  He should be asked 
whether by "relates" he meant that 
Agent Orange caused the fibrosis and he 
should be asked to provide the bases for 
his opinion, to include citing any 
statistics and studies pertaining to 
human beings that support his opinion.  
It is noted that he provided an abstract 
of an article that appeared in a nursing 
journal in regard to animal studies and 
another that cites one Vietnam veteran 
with diffuse alveolar damage thought 
probably to be due to herbicide exposure.    
If possible he should provide the text of 
those articles.  Also, he should be asked 
why, after stating in May 1989 that the 
etiology of the veteran's pulmonary 
disease was unknown but "perhaps" was 
related to Agent Orange exposure, he then 
stated a few months later that a 
relationship was "highly possible."  He 
also should be asked whether in his 
opinion (without resort to speculation) 
it is at least as likely as not that the 
veteran's interstitial pulmonary fibrosis 
was caused by exposure to Agent Orange 
and to give the rationale for his 
opinion.  

3.  The RO should try to obtain any 
additional information regarding the 
award of benefits to the veteran and then 
his surviving spouse under the Agent 
Orange Veteran Payment Program, to 
include the basis for the award, the 
evidence pertaining to the veteran that 
was used to establish entitlement, etc.  

4.  The RO should submit this case to the 
USASCRUR at 7798 Cissna Road, 
Springfield, Virginia 22150-3197 to try 
to determine whether and to what extent 
the veteran was exposed to Agent Orange 
or other herbicides while stationed in 
Vietnam with Mobile Construction 
Battalion FIVE.  USACRUR should be 
provided a copy of the veteran's DD 214 
for that period of service, a copy of the 
veteran's Navy personnel records, and a 
copy of his "Application for Disability 
Benefits" under an Agent Orange program 
in which he indicated his locations in 
Vietnam.  USACRUR should be asked to 
advise if the required (or additional) 
information can be obtained from the 
Navy; if so, the RO should obtain it.  

5.  After the above development has been 
completed to the extent possible and any 
additional development deemed essential 
is undertaken, the RO should adjudicate 
the issue of service connection for the 
cause of death on a de novo basis.  The 
RO should also adjudicate the issue of 
entitlement to service connection for 
chronic lung disease for accrued benefits 
purposes.  If the latter is denied, the 
appellant should be advised of the need 
to initiate an appeal if she disagrees.  
The RO should ensure that all evidence 
obtained is associated with the claims 
file so that if the case is returned to 
the Board a medical opinion can be 
obtained by the Board if necessary.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until she is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


 



